
	
		I
		111th CONGRESS
		1st Session
		H. R. 3561
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2009
			Mr. Teague (for
			 himself and Mrs. Kirkpatrick of
			 Arizona) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to increase the
		  amount of educational assistance provided to certain veterans for flight
		  training.
	
	
		1.Assistance for flight
			 trainingSubsection (e)(1) of
			 section 3032 of title 38, United States Code, is amended by striking 60
			 percent and inserting 75 percent.
		
